  Case 19-70633     Doc 6    Filed 05/31/19    Entered 05/31/19 16:43:06    Desc Main
                                Document       Page 1 of 9


                     UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION

 IN RE:
                                                   CHAPTER 12
 JAMES RANDALL MOORE d/b/a
 RANDALL & DEBRA MOORE                             CASE NO. 19-70633
 FAMILY PARTNERSHIP and f/d/b/a
 WILLIE MOORE & SONS FARM; and
 DEBORAH MOORE d/b/a RANDALL
 & DEBRA MOORE FAMILY
 PARTNERSHIP,

        Debtors.


                  APPLICATION FOR APPOINTMENT
          OF BANKRUPTCY COUNSEL FOR CHAPTER 12 DEBTORS

      James Randall Moore d/b/a Randall & Debra Moore Family Partnership and f/d/b/a

Willie Moore & Sons Farm and Deborah Moore d/b/a Randall & Debra Moore Family

Partnership, the Chapter 12 debtors and debtors-in-possession, to the extent limited by 11

U.S.C. §§ 1202 & 1203, in the above captioned case (“Petitioners”) respectfully represent

as follows:

                                              1.

      On May 31, 2019, Petitioners filed a joint petition for relief under Chapter 12 of

Title 11, United States Code, 11 U.S.C. §§ 101 et seq. A Chapter 12 Trustee will be

appointed pursuant to 11 U.S.C. § 1202 and Petitioners will otherwise continue to operate

their business and manage their affairs as a debtors-in-possession in accordance with 11

U.S.C. § 1203.
  Case 19-70633        Doc 6    Filed 05/31/19    Entered 05/31/19 16:43:06    Desc Main
                                   Document       Page 2 of 9


                                                 2.

       Petitioners, as Debtors-in-Possession, wish to employ Small Herrin, LLP (“SH”), as

their attorneys in this case.

                                                 3.

        Partners employed by SH are duly admitted to practice in this Court and the United

States District Courts for the Northern, Middle and Southern Districts of Georgia, the

Eleventh Circuit Court of Appeals and the courts of the State of Georgia including the

Georgia Court of Appeals and the Supreme Court of Georgia, have knowledge and

experience in bankruptcy practice, and are well-qualified to represent Petitioners.

                                                 4.

       During the course of this case, Petitioners will require various professional services

which will necessitate the retention of attorneys. These services include:

           a. preparation of schedules, statement of financial affairs, pleadings and

               applications in this case;

           b. conducting examinations incidental to administration of this case;

           c. developing the relationship of Petitioners to the claims of creditors in this

               case;

           d. advising Petitioners of their rights, duties, and obligations as Debtors and

               Debtors-in-Possession;

           e. consulting with Petitioners and the Chapter 12 Trustee and representing

               Petitioners with respect to a Chapter 12 plan;



                                            Page -2-
  Case 19-70633     Doc 6    Filed 05/31/19     Entered 05/31/19 16:43:06       Desc Main
                                Document        Page 3 of 9


          f. representing Petitioners in contested matters and/or adversary proceedings

             that may be brought at a later date; and

          g. taking any and all other necessary action incident to the proper preservation

             and administration of Petitioners’ bankruptcy estate.

                                              5.

      To the best of Petitioners’ knowledge, neither SH, nor its partners or employees, nor

the partners or employees of their previous employer:

          a. are directors, officers, equity security holders, partners, general partners,

             mangers, members, creditors, persons or entities in control of any entities

             owned by Petitioners or related to a general partner, director officer or person

             in control of Petitioners or any entity owned by Petitioners;

          b. have any connection with Petitioners, any entity owned by Petitioners their

             creditors, any other party in interest, their respective attorneys or

             accountants, or the United States Trustee, or any person employed in the

             Office of the United States Trustee, except to the extent that SH counseled

             Petitioners in preparation for instituting this Chapter 12 case, as well as SH

             represented Petitioners in litigation pending prior to the filing of this case and

             attempted negotiations with a few of Petitioners’ creditors, including while

             the partners of SH were employed by their previous law firm Cohen Pollock

             Merlin Turner, P.C., f/k/a Cohen Pollock Merlin & Small, P.C. (“CPM&S”),

             and Gus H. Small, P.C., an interim entity operated by Gus H. Small after

             leaving CPM&S and prior to SH becoming operational; or

                                          Page -3-
    Case 19-70633      Doc 6    Filed 05/31/19    Entered 05/31/19 16:43:06       Desc Main
                                   Document       Page 4 of 9


             c. hold or represent any interests that are adverse to Petitioners or the Estate.

                                                 6.

          Petitioners believe that the appointment of SH will be in the best interest of this

Estate.

                                                 7.

          Petitioners have provided SH with a retainer, as detailed in the attached Verified

Statement of Small Herrin, LLP, for professional compensation and reimbursement of

expenses.

                                                 8.

          SH intends to request compensation based on the experience and expertise of the

individuals performing the work. SH believes that the routine hourly fees to be charged are

in the range of the usual and customary fees charged by law firms of similar standing for

the type of legal services contemplated herein.

                                                 9.

          The standard hourly rates of Small Herrin, LLP, including staff, who may be

involved in the representation of Petitioners, are currently as follows: 1

                Gus H. Small                                $375.00

                Anna M. Humnicky                            $325.00

                Paralegals                                  $100.00 to $175.00




1
 The hourly rates of the partners of SH and paralegals are customarily adjusted on
January 1st of each year.
                                            Page -4-
    Case 19-70633     Doc 6    Filed 05/31/19   Entered 05/31/19 16:43:06    Desc Main
                                  Document      Page 5 of 9




       WHEREFORE, Petitioners pray that they be authorized to retain Small Herrin,

LLP, as their attorneys in this case. 2

       This the 31st day of May, 2019.

                                     James Randall Moore d/b/a Randall & Debra
                                     Moore Family Partnership and f/d/b/a Willie
                                     Moore & Sons Farm
                                     Petitioner



                                     By:      /s/ James Randall Moore
                                           James Randall Moore


                                     Deborah Moore d/b/a Randall & Debra Moore
                                     Family Partnership
                                     Petitioner



                                     By:    /s/ Deborah Moore
                                           Deborah Moore




2
 While Petitioners have filed this Application within 21 days of the Petition Date,
Petitioners shall not submit a proposed order on the Application until the expiration of 21
days from the Petition Date pursuant to Fed. R. Bankr. P. 6002, unless instructed to do so
by the U.S. Trustee’s Office and/or the Court.
                                           Page -5-
  Case 19-70633      Doc 6    Filed 05/31/19      Entered 05/31/19 16:43:06   Desc Main
                                 Document         Page 6 of 9


                                    VERIFICATION

       Pursuant to 28 U.S.C. § 1746, the undersigned does hereby declare under the penalty

of perjury, under the laws of the United States of America, that the statements contained in

the foregoing Application are true and correct.

       Executed this 31st day of May 2019.



                                   James Randall Moore d/b/a Randall & Debra
                                   Moore Family Partnership and f/d/b/a Willie
                                   Moore & Sons Farm
                                   Petitioner



                                   By:     /s/ James Randall Moore
                                          James Randall Moore




                                   Deborah Moore d/b/a Randall & Debra Moore
                                   Family Partnership
                                   Petitioner



                                   By:    /s/ Deborah Moore
                                          Deborah Moore
    Case 19-70633    Doc 6    Filed 05/31/19   Entered 05/31/19 16:43:06       Desc Main
                                 Document      Page 7 of 9




                               VERIFIED STATEMENT

       The undersigned makes the following solemn oath:

       (1)    I am an attorney with the law firm of Small Herrin LLP (“SH”), with offices

at 2727 Paces Ferry Rd., Building 2, Suite 200, Atlanta, GA 30339, and my wholly owned

entity, HAM Atlanta, LLC, is a partner of SH. I am a former partner of Cohen Pollock

Merlin Turner, P.C. f/k/a Cohen Pollock Merlin & Small, P.C. (“CPM&S”), with offices

at 3350 Riverwood Parkway, Suite 1600, Atlanta, GA, 30339.

       (2)    The attorneys at SH are duly admitted to practice in the courts of the State of

Georgia, this Court and the United States District Courts for the Northern, Middle and

Southern Districts of Georgia, as well as the Eleventh Circuit Court of Appeals.

       (3)    To the best of my knowledge, neither SH, nor the attorneys employed by SH,

nor the individual entities owned by said attorneys, Gus H. Small, P.C., Brent W. Herrin,

LLC, HAM Atlanta, LLC, and Benjamin S. Klehr, LLC, 3 nor CPM&S, nor the attorneys

or employees employed by CPM&S while it represented James Randall Moore and

Deborah Moore (“Petitioners”), for the two years prior to the date of this Verified

Statement, were or are directors, officers, equity security holders, partners, general

partners, mangers, members, creditors, persons or entities in control of Petitioners or any

entity owned by Petitioners, or related to a general partner, director officer or person in

control of any entity owned by Petitioners; have any connection with Petitioners, their



3
 The attorneys are employed by Small Herrin, LLP, but hold their partnership interest
and are compensated by Small Herrin, LLP via their individual entities.
                                         Page -2-
  Case 19-70633       Doc 6    Filed 05/31/19    Entered 05/31/19 16:43:06       Desc Main
                                  Document       Page 8 of 9


creditors, any other party in interest, their respective attorneys or accountants, or the United

States Trustee, or any person employed in the Office of the United States Trustee; except

as otherwise disclosed in Paragraph 4 below; or hold or represent any interests that are

adverse to Petitioners or the Estate.

       (4)     SH counseled Petitioners in preparation for instituting this Chapter 12 case,

as well as SH represented Petitioners in litigation pending before the filing of this case and

attempted negotiations with a few of Petitioners’ creditors, including while the partners of

SH were employed by their previous law firm, CPM&S, and Gus H. Small, P.C., an interim

entity operated by Gus H. Small after leaving CPM&S and prior to SH becoming

operational.

       (5)     SH has received a retainer for the case in the amount of $12,775.00 toward

fees and expenses to be incurred in this Chapter 12 case, including the filing fee. As of

and after the filing of the Chapter 12 petition, any fees and expenses incurred in the Chapter

12 case shall be payable to SH, only when the same are allowed by the U.S. Bankruptcy

Court. SH will not apply any portion of the retainer against fees or expenses without prior

approval of the Court.

       (6)     The funds used to pay the retainer were received from the Petitioners.




                                   (CONTINUED NEXT PAGE)

                                           Page -3-
  Case 19-70633      Doc 6    Filed 05/31/19    Entered 05/31/19 16:43:06     Desc Main
                                 Document       Page 9 of 9


       Pursuant to 28 U.S.C. § 1746, I do hereby declare under the penalty of perjury, under

the laws of the United States of America, that the statements contained in the foregoing

Verified Statement are true and correct.

       Executed this 31st day of May 2019.


                                   By:     /s/ Anna M. Humnicky
                                           Anna M. Humnicky, sole member of
                                           HAM Atlanta, LLC, partner of
                                           Small Herrin, LLP




                                           Page -4-
